Citation Nr: 1000714	
Decision Date: 01/06/10    Archive Date: 01/15/10

DOCKET NO.  08-07 715	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Petersburg, Florida



THE ISSUES

1.  Entitlement to a disability rating greater than 
20 percent for degenerative disc disease of the lumbar spine.

2.  Entitlement to an extension of a temporary total 
disability rating for convalescence beyond August 31, 2006, 
following low back surgery in March 2006.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel



INTRODUCTION

The Veteran served on active duty from October 1978 to 
October 1982.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from RO decisions of October and December 
2006.  The veteran provided sworn testimony in support of his 
appeal during a hearing held by the undersigned Veterans Law 
Judge in October 2009.

Concurrently with this appeal, the Veteran also filed claims 
for entitlement to service connection for four additional 
disabilities, which he claimed were secondary to his service-
connected low back disability.  These claims were denied in a 
December 2007 rating decision.  The Veteran filed a timely 
notice of disagreement and a statement of the case was issued 
in January 2008.  Careful review of the record reveals, 
however, that he did not file a substantive appeal as to 
these denials, although he was provided with an explanation 
as to the necessity of filing a substantive appeal and the 
time limits for so doing in January 2008 letter accompanying 
the statement of the case.  Absent a substantive appeal, the 
Board lacks the authority to review these denials, and will 
address them no further.

The issue of entitlement to an extension of a temporary total 
disability rating for convalescence is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.




FINDING OF FACT

There is no evidence indicating the veteran had severe 
postoperative residuals such as incompletely healed surgical 
wounds, stumps of recent amputations, therapeutic 
immobilization of one major joint or more, application of a 
body cast, the necessity for house confinement, or the 
necessity for continued use of a wheelchair or crutches with 
regular weight-bearing prohibited after August 31, 2006.


CONCLUSION OF LAW

Extension of the temporary total disability rating for 
convalescence beyond August 31, 2006, is not warranted.  
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 4.30 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that he required an extended period of 
convalescence following surgery performed on his low back in 
March 2006.  He asserts that he was unable to work for the 
entire year following the surgery.  

Duties to notify and assist

When an application for benefits is received, VA has certain 
notice and assistance requirements under the law.  See 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  First, proper notice must be 
provided to a claimant before the initial VA decision on a 
claim for benefits and must:  (1) inform the claimant about 
the information and evidence not of record necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  The VA is also required 
to inform the Veteran of how the VA assigns effective dates.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Review of the claims file shows that the Veteran was provided 
with this information with regard to his claims in a letter 
of March 2006, prior to the initial adjudication of these 
claims.  

The Veteran's VA medical treatment records and VA medical 
examinations have been obtained in support of the Veteran's 
claims.  He and his representative have presented relevant 
written argument in support of his claims and he has 
testified in support of his claims during an October 2009 
hearing on appeal.  We are satisfied that all relevant and 
obtainable evidence pertaining to the issue decided herein 
has been obtained.  All relevant records and contentions have 
been carefully reviewed.  Thus, the Board concludes that VA 
has satisfied its duties to notify and assist.  

Standard of review

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the record.  38 U.S.C.A. 
§ 7104(a).  When there is an approximate balance of evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 
1 Vet. App. 49, 53 (1990), the Court stated that "a veteran 
need only demonstrate that there is an 'approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

The Veteran initially underwent surgery for L4-5 stenosis in 
July 2005.  A second surgery was performed in March 2006, 
consisting of a hemilaminotomy with excision of recurrent 
disk herniation.  Both surgeries were performed at the VA 
Medical Center in Gainesville, Florida, and records 
reflecting the surgeries are contained in his claims file and 
available for review.  A temporary 100 percent disability 
rating for convalescence was paid from the date of the 
surgery in March 2006 until August 31, 2006.  The Veteran 
contends that a further extension of convalescence benefits 
is warranted.

It is the established policy of the VA that all veterans who 
are unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated as totally disabled.  38 C.F.R. §§ 4.15, 4.16(b).  
In the case of disability which is temporary in nature, such 
as that period of convalescence following surgery, governing 
regulation provides for temporary total disability ratings 
during convalescence.  38 C.F.R. § 4.30.  

Temporary total ratings will be assigned from the date of 
hospital admission and continue for 1, 2, or 3 months from 
the first day of the month following hospital discharge when 
treatment of a service-connected disability results in:  (1) 
Surgery (including outpatient surgery after March 1, 1989) 
necessitating at least one month of convalescence.  (2) 
Surgery with severe postoperative residuals such as 
incompletely healed surgical wounds, stumps of recent 
amputations, therapeutic immobilization of one major joint or 
more, application of a body cast, or the necessity for house 
confinement, or the necessity for continued use of a 
wheelchair or crutches (regular weight-bearing prohibited); 
or (3) Immobilization by cast, without surgery, of one major 
joint or more.  38 C.F.R. § 4.30(a).

Total ratings for convalescence may be extended for one, two, 
or three months beyond the initial three months for any of 
the three reasons set forth above.  Extensions of one or more 
months up to six months beyond the initial six months period 
may be made for reasons (2) or (3) above.  38 C.F.R. 
§ 4.30(b).

Review of the Veteran's medical records reflecting the 
pertinent time period at issue, September 2006 until March 
2007, shows that the Veteran did not meet the criteria for 
the extension of the convalescence rating at any point during 
that time period.  The records show that he continued to 
experience pain, and that further surgery had been considered 
although he opted to pursue more conservative treatment, he 
did not have incompletely healed surgical wounds, stumps of 
recent amputations, therapeutic immobilization of one major 
joint or more, application of a body cast, or the necessity 
for house confinement, or the necessity for continued use of 
a wheelchair or crutches (regular weight-bearing prohibited), 
at any point during this six-month period.  He also did not 
have any major joint immobilized in a cast during this 
period.  

The governing law and regulation are explicit in their 
language.  There is little flexibility involved in a grant of 
a temporary total disability rating for convalescence.  The 
record shows that the veteran underwent lumbar spine surgery 
which necessitated convalescence.  The RO's grant of nearly 
six months of a temporary total rating reflects this factual 
situation.  However, in the absence of the conditions 
enumerated above, there is no legal basis for the assignment 
of additional convalescence benefits.  The preponderance of 
the evidence is against the Veteran's claim and the appeal 
must be denied.


ORDER

An extension of the temporary total rating for convalescence 
beyond August 31, 2006, is denied.


REMAND

During the October 2009 hearing on appeal, the Veteran 
testified that he now receives Social Security disability 
benefits based upon his low back disability.  Although the RO 
requested and obtained Social Security records in 2008, these 
records reflect a denial of the veteran's application for 
disability benefits.  His testimony in 2009 indicates that a 
grant has been implemented subsequent to that time.  
Especially because the Veteran contends that his service-
connected low back disability precludes him from employment, 
the VA has a duty to consider the same evidence considered by 
that agency in making any decision regarding entitlement to 
VA benefits.  Murincsak v. Derwinski, 2 Vet. App. 363 (1992).

The Veteran also testified that he took part in some sort of 
medical study at the University of Florida, pertaining to his 
back disability.  If possible, copies of these records should 
be obtained for review by adjudicators, as well.  

As the case is being remanded, recent VA treatment records 
should be obtained as well, so that a fully-updated record 
will be available to adjudicators.  Any VA medical records 
are deemed to be constructively of record in proceedings 
before the Board and should be obtained prior to further 
review of the claims file.  Bell v. Derwinski, 2 Vet. App. 
611 (1992).  

The Veteran's representative requested during the hearing 
that the Veteran be afforded another VA examination of his 
low back disability to ascertain the current level of 
impairment resulting from the service-connected disability.  
In this regard, the Veteran contends that his back disability 
has worsened since the most recent examination in November 
2007.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain from the Social 
Security Administration all records 
pertinent to the Veteran's claim for 
Social Security disability benefits filed 
after July 2008, as well as all medical 
records relied upon concerning that 
claim.

2.  After securing the necessary release, 
the RO should obtain any records 
reflecting the Veteran's low back 
disorder generated during a medical study 
conducted by the University of Florida 
for inclusion in the Veteran's claims 
file.
  
3.  The RO should obtain all records of 
VA medical treatment afforded to the 
Veteran subsequent to November 2007, for 
inclusion in the Veteran's claims file.

4.  After obtaining the records requested 
above, the Veteran should be afforded a 
VA orthopedic examination to identify all 
current impairment arising from his 
service-connected low back disability.  
The claims folder must be made available 
to the examiner for review before the 
examination.  All tests and studies 
deemed helpful by the examiner should be 
conducted in conjunction with the 
examination.  The complete rationale for 
all opinions expressed should be fully 
explained.

5.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If the benefit sought on appeal 
remains denied, the Veteran and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).




______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


